Buchanan, J.
This suit was instituted in June, 1853, in the parish of Oua^ chita, claiming certain slaves alleged to have been stolen from the State of Missis*410sippi, and to be illegally in the possession of defendants. A writ of sequestration wap issued, under which two slaves were taken into the possession of the Sheriff of the parish of Ouachita, on the 17th June, 1853. The slaves sequestered wore bonded by the two defendants, Burrell H. Jones and Louisa Jones, under an order of court, on the 21st June, 1853. In December, 1853, Louisa Jones, one of the defendants, filed an exception to the mode of her citation. Simultaneously with this exception, the other defendant filed other exceptions to the action. These exceptions having been sustained by the District Oourt, an appeal was taken, and the judgment reversed by this court, and the cause remanded. See the report of the case in 10th An. 552.
After the cause was returned to the District Oourt, Louisa Jones filed an exception to the jurisdiction of the court, alleging her residence to be in Union parish. This exception cannot now be entertained. She must be considered as having waived it by her former plea. A party will not be allowed thus to delay a trial upon the merits of the cause by pleading singly, a variety of technical objections tending’ to retard his adversary’s action; obtaining thus a separate judgment upon each, from the court of the first instance and from that of last resort.
The judgment of the District Oourt is, therefore,' reversed, the exception of the appellee, Louisa Jones, overruled, and the cause remanded for further proceedings according to law : the appellee, Louisa Jones, to pay the costs of this appeal.